

115 HR 6409 IH: Honoring Veterans’ Families Act
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6409IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. LaMalfa (for himself, Mr. Posey, Ms. Tenney, Ms. Jenkins of Kansas, Mr. Grothman, Mr. Rothfus, Mr. Allen, Mr. Lamborn, and Mr. Tipton) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 inscriptions for spouses and children on certain headstones and markers
			 furnished by the Secretary.
	
 1.Short titleThis Act may be cited as the Honoring Veterans’ Families Act. 2.Provision of inscriptions for spouses and children on certain headstones and markers furnished by the Secretary of Veterans Affairs (a)In generalSection 2306 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(i)
 (1)In the case of an individual for whom the Secretary has furnished a headstone or marker for the unmarked grave of the individual in a non-VA cemetery under subsection (a) or for whom the Secretary has furnished a headstone or marker under subsection (d), the Secretary may, if feasible and upon request, replace the headstone or marker to add an inscription for the surviving spouse or eligible dependent child of such individual following the death of the surviving spouse or eligible dependent child.
 (2)If the spouse or eligible dependent child of an individual referred to in paragraph (1) predeceases the individual, the Secretary may, if feasible and upon request, include an inscription for the spouse or dependent child on the headstone or marker furnished for the individual under subsection (a) or (d).
 (3)In this section, the term non-VA cemetery means— (A)a veterans' cemetery owned by a State; or
 (B)a State, local, tribal, or private cemetery.. (b)Effective dateSubsection (i) of section 2306 of title 38, United States Code, as added by subsection (a) shall apply with respect to an individual who dies on or after January 1, 2014.
			